Citation Nr: 1829730	
Decision Date: 07/18/18    Archive Date: 07/24/18

DOCKET NO.  11-15 291A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for multiple sclerosis, with residual left lower extremity weakness prior to November 3, 2011, in excess of 20 percent prior to November 25, 2015, and in excess of 40 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for multiple sclerosis, with residual right lower extremity weakness prior to November 3, 2011, and in excess of 20 percent thereafter.

3.  Entitlement to a disability rating in excess of 40 percent for multiple sclerosis, with residual neurogenic bladder with urinary frequency and retention.

4.  Entitlement to a compensable rating for multiple sclerosis, with residual erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2017, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1970 to March 1972.

2.  On May 7, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wanted to withdrawal his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal as to each issue listed on the title page above and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues and they are dismissed.


ORDER

The appeal is dismissed.




		
	                                                       Lesley A. Rein
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


